Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending and examined in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites the limitation “the sand-like materials”; However, there is no prior recitation of sand-like materials in claim 8 nor the claims it depends from. Thus, there is insufficient antecedent basis for this limitation in the claim. Clarification and/or correction is/are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2005/0214369 A1).

Regarding claims 1, 4, 5, 7, 8, 10, 13 and 14 : Ko discloses granular compositions comprising a lecithin component (see Ko abstract; paragraphs [0023], [0027], [0036], [0038], [0040]-[0042], [0051] and [0066]), a binder component (e.g., starches) (see Ko paragraphs [0023], [0025], [0033], [0034], [0038], [0040], [0041], [0045], [0063] and [0079]) and an anti-sticking component (e.g., silicates) (see Ko paragraphs [0023], [0027], [0038], [0040], [0041], [0046] and [0065]). Ko also discloses that the lecithin component is comprised of de-oiled lecithin and active ingredients, such as water soluble nutraceuticals (e.g., amino acids), bioactive compounds, vitatmins and sterols that are incorporated into and are dispersed throughout the lecithin containing material (see Ko paragraphs [0038], [0047], [0053], [0054] and [0101]-[0116]).
Furthermore, Ko also discloses forming the deoiled lecithin comprising granules by mixing powdered de-oiled lecithin particles and active ingredients in a roller mill and granulator at temperatures between 40°C and 80°C and applying atomized binder materials (e.g., starch containing materials) to the mixture of de-oiled lecithin and active ingredients in the granulator, which coats the mixture of de-oiled lecithin and active ingredients (see Ko paragraphs [0030], [0035], [0072]-[0088] and [0100]-[0102])).
As to the recitation in the claims that the composition is a premix for use in an aquatic animal feed: Ko discloses of using the granular compositions as feed and/or as feed supplement (see Ko paragraphs [0053], [0054] and [0101]), but fails to disclose using the granular compositions specifically to feed aquatic animals; However, the recitation in the claims that the composition is "for use in an aquatic animal feed" is merely an intended use recitation. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In view of the fact that Ko discloses of granulated de-oiled composition comprising water soluble nutraceuticals (e.g., amino acids) that are incorporated into the lecithin, and are granulated with atomized binder and anti-sticking materials that are the same as the flow aid material recited in claims 7, 8 and 10, It is examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and that the prior art feed supplement granules are capable of performing the intended use, i.e., be used in an aquatic animal feed.
Regarding claim 2: Ko discloses the de-oiled lecithin comprises at least 30 wt% of the premix (see Ko paragraph [0051], [0056], [0066]). Since the claimed range overlaps the range in Ko, a prima facie  case of obviousness exists (see MPEP §2144.05).
Regarding claim 3: Ko discloses the water soluble ingredients (e.g., nutraceuticals) comprise 0.05wt% to 40wt% of the premix (see Ko paragraph [0047]). Since the claimed range overlaps the range in Ko, a prima facie  case of obviousness exists (see MPEP §2144.05).
Regarding claim 6: Ko discloses a binder component (e.g., starches) (see Ko paragraphs [0023], [0025], [0033], [0034], [0038], [0040], [0041], [0045], [0063] and [0079]) and an anti-sticking component (e.g., silicates) (see Ko paragraphs [0023], [0027], [0038], [0040], [0041], [0046] and [0065]) added at an amount of 0.2wt% to 10wt%, which overlaps the amount of the flow aid materials recited in claim 6.
Regarding claims 11 and 12: Ko discloses of blending the powdered ingredients in a V-blender (see Ko paragraph [0069]), for example 10 minutes (see Ko paragraph [0131]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al., (US 2005/0214369 A1) as applied to claims 1-8 and 10-14 above, and further in view of NPL Holicky “Salmonid Foods and Feeding” (from www.fao.org/docrep/field/003/T5817E/T5817E03.htm).

Regarding claim 9: Ko discloses a binder component (e.g., starches) (see Ko paragraphs [0023], [0025], [0033], [0034], [0038], [0040], [0041], [0045], [0063] and [0079]) and an anti-sticking component (e.g., silicates) (see Ko paragraphs [0023], [0027], [0038], [0040], [0041], [0046] and [0065]), but fails to discloses bentonite; However, Holicky discloses that the use of binders, such as bentonite and starch, are well known and conventionally used in the aquaculture feed art (see Holicky page 16). Therefore, it would have been obvious to a skilled artisan who desires to use the de-oiled lecithin comprising granules for aquaculture purposes to have modified Ko and to have used bentonite and starch as binders in the de-oiled lecithin comprising granules, and thus arrive at the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792